DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-02-2021 has been entered.
Election/Restrictions
Claims 4-6, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-08-2017
Applicant’s election without traverse of the invention and species of claims 1-3 and 7-16 in the reply filed on 11-08-2017 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 12-13, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3, 7, 12-13, 16 and 22 depend upon claim 1 and thus incorporate its indefiniteness. 
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 12-13, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Sashida (US 6501112) in view of Ge (US 20150176126).
 Noda teaches a process of manufacturing a semiconductor device by forming a film containing oxygen and a predetermined element (e.g. Si) [0006] by alternately supplying a precursor and a reactive gas at a first temperature (abstract).  The precursor is not exemplified to be supplied along with water and catalyst (only catalyst), and does not pyrolyze, but forms an absorption layer on the substrate surface [0067] which is then reacted with the reactant gas to form an oxide layer on the substrate [0071].  Noda teaches that the precursor can be hydrogen containing precursors such as TDMAS [0089]. Noda teaches that the reactive gas can be any oxidizer, including plasma of the mixture of O2 +H2, which means that the combination of water and a catalyst are not supplied when O2 + H2 plasma is used instead of water is used as the reactive gas.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use O-2 + H2 plasma as the oxidizer of Noda, since it was one taught oxidizer effective for this purpose.  The cycle is repeated a desired number of times (claim 12) [0075].  Then heating is stopped so the substrate is cooled to a second lower temperature and a plasma purge gas is supplied to the chamber (abstract).  Noda also teaches that the plasma purge gas can also be O-2 + H2 plasma (claim 3) [0079] 2 + H2 is reacted together (especially with hydrogen rich precsurors), the available hydrogen will react with the available oxygen and water (H2O) will be one of the products of that reaction, and so will be available to absorb on different surfaces.  Since Noda teaches that the oxygen plasma purge of the chamber helps remove water, it would have been obvious to a person of ordinary skill in the art at the time of invention for the purging operations of Noda to further have the effect of removing some of the residual water from the walls, since it is a purging operation and purging is taught to have that effect.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to select the claimed oxygen plasma reactant and post treatment purging, since they were taught to be effective and so to get the same result of purging water from the chamber.
Noda exemplifies supplying the reaction gas for as little as 1 second [0071], but does not specifically teach performing the plasma purging process for longer than the plasma reaction step.
Sashida is also directed towards forming semiconductor device layer films (abstract), including depositing silicon oxide films (col 2, lines 18-30).  Sashida similarly teaches performing plasma treatments on the deposited (silicon oxide) layers in order to improve their properties (col 2, lines 38-55).  However, it further teaches that the duration of the plasma treatment is a result effective variable which affects the degree of treatment.  The plasma treatment must be long enough to provide sufficient results, but yet not so long that it damages the layer.  A treatment time of 30seconds to 5 minutes is exemplified for its films (col 13, lines 53-60).

Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078]. Regarding the requirement that the purge gas be intermittently supplied, Noda only exemplifies continuously supplying the purge gases [0079].  However, Ge is directed towards how gases are flowed into such processing chambers (abstract), including how to supply purge gases into the processing chambers and it teaches that not only is it known to supply purge gases continuously, but it can alternately be supplied it in an intermittent fashion during the purging process [0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply the purging gases intermittently instead of continuously during the purging process because it was taught by the prior art to be a suitable 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the continuous purge gas flow with an intermittent gas flow because they were taught to be known alternatives for that purpose with an expectation of predictable results (claim 1).
Claim 2: the first temperature is exemplified at room temperature to 150oC, which anticipates the claimed range [0064].
Claim 7: Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078].
Claims 13 and 16: Noda teaches that the precursor can include an amino group or a halogen group(chlorine) [0089].
Claim 22: as discussed for claim 1, the predetermined element can be silicon.
Claim(s) 1-3, 7, 12-13, 16 and 22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Sashida (US 6501112) in view of Ge (US 20150176126) in view of Won (IEEE Electron Device Letters. Vol. 31, No. 8, August 2010, pp857-859).
See the previous discussion for these claims above.  However, in this case, Noda teaches depositing the silicon oxide layer by ALD using a silicon precursor as the precursor and any oxidant as the reactant, but it teaches also using a catalyst.  However, Won is also directed towards deposition of silicon oxide films by ALD (abstract), however, it teaches this can be effectively done by using a silicon precursor that contains an amino group  as the precursor and O2 plasma (without hydrogen), without a catalyst as the reactant gas while producing a high quality film (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the precursor and reactant of Won in the process of Noda (and thus to not include either of water or a catalyst), since it was a known alternative precursor/reactant combination to deposit silicon oxide films by ALD and doing so would produce a high quality film and no more than predictable results.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
Regarding the new requirements have been considered above.
Noda teaches the film can be silicon oxide, which reads upon the amended film limitations.  
Noda further teaches that not only water but other oxidizers, like O-2 + H2 plasma can be used as the reactant, so both the precursor and the reactant can be supplied without providing water (while still supplying catalyst), reading upon one interpretation of the claims.  The Won 
Regarding the argument that without supplying H2O in the precursor or reactant gases, there will be no water to absorb on the surfaces.  However, as discussed above Noda teaches reacting oxygen and hydrogen with hydrogen rich precursors, so it is readily apparent that hydrogen will react the oxygen and water will be one of the byproducts and be available to deposit on the surfaces of the chamber.  Another ways of putting this is if applicant’s argument was convincing, then applicant’s claimed process is not possible as applicant themselves have then excluded water from being removed.  
Regarding the argument that it is unpredictable what the effect would be from combining Noda and Sashida as presented, applicant has not suggested that any particular unexpected effect would occur, so there is no evidence of an unexpected result.  Additionally, Sashida is used to teach what the effect will be of increasing the purge times (improvement of properties as long as it does not damage the layer), so a practitioner has been taught what the effects of changing the time of such purging processes would be and so would not find that result unpredictable.
Regarding the argument that O2 is not an acceptable reactant according to a more accurate translation of the priority documents of Noda, in order to advance prosecution, supplying O-2 + H2 (which are not water) was explicitly taught to be a suitable oxidizer [0090] has been instead applied, and it reads upon the claimed process.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712